DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-22 are pending. Claim 2 has been canceled.
The foreign priority document JP 2018-077036 filed on April 12, 2018 has been received and it is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimura et al. (US 2015/0072274).
With regard to claims 9 and 11, Tsuchimura et al. teach a compound (A) comprising a triarylsulfonium cation having one or more fluorine atoms and capable of generating an acid by irradiation of active rays or radiation (abstract). The compound (A) is represented by the formula (I):

    PNG
    media_image1.png
    212
    418
    media_image1.png
    Greyscale

- is an organic anion (par.0073).
The cation portion may be represented by the formula:

    PNG
    media_image2.png
    208
    267
    media_image2.png
    Greyscale
(par.0097).
A compound (A) having the cation above is a salt of formula (I) in claim 9, wherein R1-R5 are fluorine atoms, R8 and R9 are hydrogen atoms, m5=3, m6=0, m7=0, and AI- is an organic anion.
Tsuchimura et al. further teach that the acid generated by the compound (A) may be represented by the formula:

    PNG
    media_image3.png
    119
    292
    media_image3.png
    Greyscale
(par.0141).
A compound capable of generating the acid above is a compound (A) with an anion of formula (I-A) in claim 9, wherein Q1 and Q2 are fluorine atoms, L1 is represented by (b1-1), Lb2 and Lb3 are single bonds, and Y1 is a methyl group substituted by an adamantly group.
Tsuchimura et al. do not specifically teach a compound (A) having a cation of formula: 

    PNG
    media_image2.png
    208
    267
    media_image2.png
    Greyscale
and an anion providing the acid above.
However, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to obtain such compound (A), because Tsuchimura et al. teach the general formula for the compound (A), provides example for the cation portion and for the acid generated by the compound (A).
The compound (A) of Tsuchimura et al. is capable of generating an acid by irradiation of active rays or radiation (abstract), so it meets the limitations of claim 11.
With regard to claim 12, Tsuchimura et al. teach a chemical amplification resist composition comprising the compound (A) and a resin (B) including a repeating unit with an acid degradable group (par.0218).
With regard to claim 14, Tsuchimura et al. teach that the chemical amplification resist may comprise a carboxylic acid onium salt (par.0342).Such compounds generate carboxylic acid which has acidity lower than a sulfonic avid (see par.0219-0220 of the specification of the instant application).
With regard to claim 15, Tsuchimura et al. teach a process comprising the steps of:
-coating the resist composition onto a substrate and pre-baking to form a resist film (par.0348);
-exposing the resist film (par.0356-0357);
-performing post-exposure baking (par.0357); and
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimura et al. (US 2015/0072274) as applied to claim 12 above, and further in view of Iwato et al. (US 2013/0040096) and Hata (US 2011/0165521).
With regard to claim 13, Tsuchimura et al. teach the resist composition of claim 12 (see paragraph 5 above). 
Tsuchimura et al. further teach resins comprising structural units of formulas:  

    PNG
    media_image4.png
    118
    153
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    108
    151
    media_image5.png
    Greyscale
(see the resins (RA13), (R-19), (R-22) in par.0279), which are equivalent to structural units of formulas (a1-1) and (a1-2) in claim 6, wherein Ra4 is a hydrogen atom, Ra5 is a methyl group, La1 are La2 are -O-, Ra6 is an alkyl group with 1 carbon atom, Ra7 is an alkyl group with 2 carbon atoms, m1=0, and n1=0.
Tsuchimura et al. fail to teach a resin comprising two structural units including acid labile groups.
Iwato et al. teach a radiation-sensitive composition comprising a resin (A) (abstract), wherein the resin (A) comprises a repeating unit with an acid-decomposable group (par.0234). The resin (A) may comprise two or more kinds of repeating units with acid-decomposable groups (par.0278, par.0285), and the combination of two repeating units with acid-decomposable groups may be:

    PNG
    media_image6.png
    153
    262
    media_image6.png
    Greyscale
 , wherein R is hydrogen or methyl (par.0281).
Additionally, it is well-known in the art that repeating units derived from monomers with bulky structures, such as saturated cyclic hydrocarbon groups, lead to a photoresist with excellent resolution (see par.0050 of Hata et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the combination of two repeating units of Iwato et al. in the resins of Tsuchimura et al., in order to improve the resolution of the resist.

Allowable Subject Matter
Claims 1, 3-8, and 16-22 are allowed.
Tsuchimura et al. (US 2015/0072274) fail to teach the salts in claims 1 and 16.
Kodama et al. (2004/0197708) teach a salt of formula:

    PNG
    media_image7.png
    145
    255
    media_image7.png
    Greyscale
, wherein Ra1 may be a halogen atom, and X- is a non-nucleophilic anion (par.0023-0024), but fail to teach the salt in claim 1.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Tsuchimura et al. (US 2015/0072274) fail to teach the salts in claim 10.
There are no prior art teachings that would motivate one of ordinary skill to modify Tsuchimura et al. and obtain the salts in claim 10 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the rejection of claims 1, 2, and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchimura et al. (JP 2008-096680) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1, 2, 4, 5, 7, and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchimura et al. (US 2015/0072274) is withdrawn following the applicant’s amendment to claim 1;

-the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Tsuchimura et al. (US 2015/0072274) in view of Iwato et al. (US 2013/0040096) and in further view of Hata (US 2011/0165521) is withdrawn following the applicant’s amendment to claim 1.
	However, the new claims 9 and 11-15 are rejected in paragraphs 4-6 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722